331 F.2d 849
Elizabeth J. FROEHLINGER, Appellant,v.UNITED STATES of America, Appellee.
No. 9093.
United States Court of Appeals Fourth Circuit.
Argued November 11, 1963.
Decided April 20, 1964.

Joshua W. Miles and D. Sylvan Friedman, Baltimore, Md., for appellant.
Alec A. Pandaleon, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Harry Baum, Attorneys, Department of Justice, Joseph D. Tydings, U. S. Atty., and Robert W. Kernan, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Circuit Judge, and BARKSDALE and CRAVEN, District Judges.
PER CURIAM.


1
It was for the district court to determine the ultimate issue of fact as to whether or not the payment was a gift or compensation. It found as a fact that the payment was compensation. Froehlinger v. United States, 217 F. Supp. 13 (D.C.Md. 1963). That finding of ultimate fact is binding upon us. Commissioner v. Duberstein, 363 U.S. 278, 80 S. Ct. 1190, 4 L. Ed. 2d 1218 (1960); Poyner v. C. I. R., 301 F.2d 287 (4th Cir. 1962).


2
Affirmed.